Citation Nr: 0031686	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  95-39 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Whether the evaluation of the service-connected right 
upper and lower lobectomy with history of lung cancer was 
properly reduced from 100 to 60 percent disabling.

2.  Entitlement to specially adapted housing or special home 
adaptation grant.



REPRESENTATION

Appellant represented by:	C. Michael Griffith, Attorney



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to February 
1972.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In August 1998, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge.

In April 1999, the Board remanded the case for additional 
development.  



REMAND

As noted in the Board's previous remand, the veteran filed 
his original claim of service connection for lung cancer on 
June 20, 1995.  In August 1995, the RO granted service 
connection and assigned a 100 percent rating pursuant to 38 
C.F.R. § 4.97, Diagnostic Code 6819 (1995), effective from 
June 20, 1995.  That code provided a 100 percent rating for 
lung cancer which is continued for 2 years following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure.  After that, if there has been 
no local recurrence or metastases, the rating was to be made 
on residuals.  The evidence indicates that the veteran's last 
cancer treatment was in June 1995.

The regulatory provisions containing the criteria for rating 
disabilities of the respiratory system were changed effective 
October 7, 1996.  In a May 1997 rating decision, the RO 
reduced the disability rating for the veteran's service-
connected lung disability from 100 to 30 percent disabling, 
effective from August 1, 1997.  The disability was rated 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6844, which 
addresses post-surgical residuals (lobectomy, pneumonectomy, 
etc.).  That code provides ratings based on pulmonary 
function test performance.  Ratings are based on specific 
values expressed for forced expiratory volume in one second 
(FEV-1); FEV-1/forced vital capacity (FVC); or the diffusion 
capacity of carbon monoxide, single breath (DLCO (SB)).  

The reduction in rating was based on VA pulmonary 
examinations conducted in January and July 1997.  The January 
1997 VA examination report noted that FVC was "mildly 
reduced," as was FEV-1 at 2.89 liters.  It was noted that 
the FEV-1/FVC ratio was normal.  DLCO was reported to be 61 
percent.  FEV-1 was not expressed in terms of the percent 
predicted as expressed in the rating criteria.  Similarly, 
the FEV-1/FVC ratio was not provided.  The July 1997 
examination indicated that the veteran's FVC and FEV-1 were 
severely deteriorated.  The FEV-1 was reportedly 26 percent 
of predicted at 1 liter.  A DLCO(SB) value was not provided.  
Both examinations suggested the possibility that the 
veteran's effort was poor.

Given the disparity between the two examinations and the fact 
that all pertinent data were not reported, the Board remanded 
the case in April 1999 for additional development.  The Board 
instructed the RO to arrange for a pulmonary examination, 
which was to include pulmonary function testing.  
Specifically, the examiner was to report the percent 
predicted of FEV-1 and DLCO (SB) and the FEV-1/FVC ratio.  In 
June 1999, a VA pulmonary examination, which included 
pulmonary function testing, was conducted.  There was, 
however, no report of the percent predicted of DLCO (SB).  
Inasmuch as this was specifically requested by the Board, and 
is part of the rating criteria, the Board must remand for 
compliance with the previous remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998); Massey v. Brown, 7 Vet. App. 204, 
208 (1994).

The Board notes that, in December 1999, the RO increased the 
disability rating for the service-connected lung disability 
from 30 to 60 percent, effective from January 1, 1998.  
However, inasmuch as a higher evaluation is potentially 
assignable, and the veteran is presumed to seek the maximum 
available benefit, the claim for an increased evaluation for 
the lung disability remains viable on appeal.  See AB v. 
Derwinski, 6 Vet. App. 35, 38 (1993).  In addition, the 
initial 100 percent rating was extended to December 31, 1997.  
The award of the 100 percent disability evaluation for the 
two years following cessation of chemotherapy and/or 
radiation treatment for the veteran's service-connected lung 
disability consists of a full award of benefits on that 
issue.  See Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
residuals of his lung cancer since June 
1999.  After securing any necessary 
releases, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.  The veteran should be afforded a VA 
pulmonary examination to evaluate the 
severity of the service-connected 
residuals of his lung cancer.  All 
indicated testing should be accomplished, 
including pulmonary function testing.  
The claims folder should be made 
available to the examiner for review.  
The examiner should report the percent 
predicted of FEV-1 and DLCO (SB) and the 
FEV-1/FVC ratio.  Complete rationale for 
all opinions expressed should be 
provided.

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  Otherwise, the matter may 
be subject to further remand.  See 
Stegall v. West, 11 Vet. App. at 271.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims of whether 
the evaluation of the service connected 
right upper and lower lobectomy was 
properly reduced from 100 to 60 percent 
and whether he is entitled to specially 
adapted housing or special home 
adaptation.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to submit written 
or other argument in response thereto 
before the veteran's claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development.  It is not the Board's intent to imply whether 
the benefits requested should be granted or denied.  The 
veteran need take no action until otherwise notified; 
however, he may furnish additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARTIN F. DUNNE
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


